TACHA, Circuit Judge.
This dispute arose out of an alleged agreement between defendants General Motors Corporation (“GM”) and the United Auto Workers (“UAW”) to reduce the number of slots in a job security program. Plaintiffs John P. Herrera, III, and Deborah Herrera, GM employees and UAW members, asserted claims under § 301 of the Labor Management Relations Act of 1947, 29 U.S.C. § 185, the Labor-Management Reporting and Disclosure Act of 1959, 29 U.S.C. § 411 et seq., the National Labor Relations Act, 29 U.S.C. § 159(a), the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1101 et seq., and Title IX of the Organized Crime Control Act of 1970 (Racketeer Influenced and Corrupt Organizations), 18 U.S.C. § 1961 et seq. The district court granted summary judgment for the defendants on all claims, and plaintiffs appeal. We exercise jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.
We review the district court’s order of summary judgment de novo. Applied Genetics v. First Affiliated Securities, 912 F.2d 1238, 1241 (10th Cir.1990). In so doing, we examine the factual record and inferences therefrom in the light most favorable to the party opposing summary judgment. Id.
After careful review of the record, we adopt the analysis in the Memorandum and Order of the district court. Herrera v. UAW, 858 F.Supp. 1529 (D.Kan.1994). We therefore AFFIRM the judgment of the district court.